UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4970
SHAWN MARSHAL, a/k/a Devon
Smith,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-170)

                      Submitted: June 27, 2002

                       Decided: July 15, 2002

     Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRI-
SON, Greensboro, North Carolina, for Appellant. Anna Mills Wag-
oner, United States Attorney, Sandra J. Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.
2                     UNITED STATES v. MARSHAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Shawn Marshal pled guilty to possession with intent to distribute
cocaine hydrochloride and possession with intent to distribute cocaine
base, both in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B) (West
1999 & Supp. 2002). He also pled guilty to possession of a firearm
in furtherance of a drug trafficking crime, in violation of 18 U.S.C.A.
§ 924(c)(1) (West 2000). Marshal was sentenced to 345 months of
imprisonment, to be followed by five years of supervised release.

   On appeal, Marshal asserts that the district court erred in determin-
ing the drug amount attributable to him at sentencing. We review this
finding for clear error. United States v. Randall, 171 F.3d 195, 210
(4th Cir. 1999). The Government must prove drug quantity at sentenc-
ing by a preponderance of the evidence, and the defendant must be
given the opportunity to rebut such evidence. Id. In resolving disputes
over drug amounts, the court may consider any relevant information
that has sufficient signs of reliability to support its likely accuracy.
United States v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir. 1992). The
court is not limited to evidence admissible at trial. U.S. Sentencing
Guidelines Manual § 6A1.3 (2000). Even hearsay alone can provide
sufficiently reliable evidence of drug quantity. Randall, 171 F.3d at
210.

   Almost three pounds of crack cocaine were found in the bedroom
closet of an apartment rented to Nyoke Sampson. A detective testified
that Sampson stated she and Marshal shared the apartment and the
bedroom closet, where detectives also found a large sum of cash, fire-
arms, and a small quantity of cocaine hydrochloride. The closet also
contained identification cards in different names. Some of those
cards, as well as a Tennessee birth certificate, were in the name of
Tony Allenton. When Marshal was arrested, he possessed identifica-
tion in the name of Tony Allenton. Marshal had also rented a U-Haul
                      UNITED STATES v. MARSHAL                         3
in the name "Tony Allenton" and was seen with the U-Haul at the
apartment. Further, Marshal used the name "Tony Allenton" on a
hotel registration, and his picture was on at least one of the IDs in the
closet. The court found that this evidence corroborated Sampson’s
statements, and we conclude that the court’s findings were not clearly
erroneous.

   Accordingly, we affirm Marshal’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED